J ONES, Judge,
delivered the opinion of the court:
The basis of plaintiff’s claim is set out in the following language:
That on October 23,1944, W. B. Young, Rear Admiral (SC) U. S. N., Paymaster General of the Navy acting for the Secretary of the Navy, wrongfully and unlawfully ordered that the sum of $80,000 be paid by Pilot Radio Corporation on behalf of said plaintiff to the Treasurer of the United States out of moneys held by said Pilot Radio Corporation and belonging to said plaintiff which was accordingly done, payment having been made to the Treasurer of the United States.
Defendant demurs on the ground that the allegations are too general and indefinite to constitute the statement of a cause of action.
The statements in the petition do not comply with the rules of the court which require a plain, concise statement of the facts relied upon. They are so generally worded as to leave the defendant in doubt as to the precise grounds on which recovery is sought. Merritt v. United States, 267 U. S. 338, 341.
*225The demurrer is sustained and the petition dismissed without prejudice to the rights of plaintiff to file an amended petition setting out definitely and clearly the facts on which he relies. It is so ordered.
Whttaker, Judge; LittletoN, Judge; and Whaley, Chief Justice, concur.
MaudeN, Judge, took no part in the decision of this case.